                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

JAMES STEVEN RAWLS, JR.,

             Plaintiff,

v.                                      Case No:   2:17-cv-523-FtM-99PDB

COMMISSIONER       OF       SOCIAL
SECURITY,

             Defendant.


                               OPINION AND ORDER

      This      matter    is   before    the   Court   on   consideration   of

Magistrate Judge Patricia D. Barksdale’s Report and Recommendation

(Doc. #20), filed on February 6, 2019, recommending that the

Decision   of    the     Commissioner     be   affirmed.     Plaintiff   filed

Objections (Doc. #21) on February 20, 2019, and the Commissioner

filed a Response (Doc. #22) on February 26, 2019.             For the reasons

set forth below, the objections are overruled, the Report and

Recommendation is accepted and adopted, and the Decision of the

Commissioner is affirmed.

                               I.    Standard of Review

     After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation.                28 U.S.C. §

636(b)(1).      A district judge “shall make a de novo determination

of those portions of the report or specified proposed findings or
recommendations     to     which    objection      is    made.”          28   U.S.C.    §

636(b)(1).     Despite plaintiff’s statement to the contrary (Doc.

#21, p. 1), failure to raise objections forfeits plaintiff’s right

to a de novo review in the district court and appellate review by

any standard other than plain error.              See Doc. #20, n.23 (citations

omitted).

     The Court reviews the Commissioner’s decision to determine if

it is supported by substantial evidence and based upon proper legal

standards.    Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158

(11th Cir. 2004)(citing Lewis v. Callahan, 125 F.3d 1436, 1439

(11th Cir. 1997)).       Substantial evidence is more than a scintilla

but less than a preponderance, and is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.

Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005)(citing

Crawford,     363   F.3d     at    1158-59).            Even   if    the       evidence

preponderates against the Commissioner’s findings, the Court must

affirm   if   the   decision       reached    is    supported       by    substantial

evidence.      Crawford,     363    F.3d     at    1158-59     (citing        Martin   v.

Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)).                    The Court does

not decide facts anew, make credibility judgments, reweigh the

evidence, or substitute its judgment for that of the Commissioner.

Moore, 405 F.3d at 1211 (citing Bloodsworth v. Heckler, 703 F.2d

1233, 1239 (11th Cir. 1983)); Dyer v. Barnhart, 395 F.3d 1206,

1210 (11th Cir. 2005)(citing Phillips v. Barnhart, 357 F.3d 1232,



                                      - 2 -
1240 n.8 (11th Cir. 2004)).              The Court reviews the Commissioner’s

conclusions of law under a de novo standard of review.                          Ingram v.

Comm’r   of    Soc.   Sec.     Admin.,     496    F.3d   1253,       1260   (11th     Cir.

2007)(citing Martin, 894 F.2d at 1529).

                             II.    Plaintiff’s Objections

      Plaintiff       raises       two    objections      to     the        Report     and

Recommendation.       Plaintiff objects to the finding that plaintiff

did not become disabled prior to August 19, 2013, and the finding

that the Administrative Law Judge (ALJ) properly rejected the

opinion of Dr. Suniti Kukreja-Barua.

      A. Disability Onset Dates

      Plaintiff was born on November 30, 1976.                 On August 19, 2013,

petitioner filed an application for disability benefits under

three federal programs:            Child’s insurance benefits, disability

insurance benefits, and supplemental security income benefits.

Plaintiff’s claim to benefits under all three programs asserted he

had   become    disabled     on     October      30,   1998    due    to    a   learning

disability.

      Each of the three benefits programs has a different onset

date requirement.       To be eligible for child’s insurance benefits,

plaintiff had to have become disabled before November 30, 1998,

i.e., before he became 22 years old.              To be eligible for disability

insurance benefits, plaintiff had to have become disabled by

September 30, 2002, the last date on which he was insured.                           To be



                                          - 3 -
eligible for supplemental security income (SSI), plaintiff had to

have been disabled by August 19, 2013, the date he filed the SSI

application.

      The ALJ issued a partially favorable decision, concluding

that plaintiff was disabled when he filed the application for SSI

benefits, but was not disabled as of either of the relevant dates

for the other benefits.    More specifically, applying the five-step

sequential analysis, the ALJ determined as follows:          At step one,

plaintiff had not engaged in substantial gainful activity from the

alleged onset date of October 30, 1998 until the date of the ALJ’s

decision.    At step two, plaintiff had the severe impairment of

“borderline intellectual functioning” since October 30, 1998, and

the severe impairments of “borderline intellectual functioning and

dependent personality disorder” on August 19, 2013.                At step

three, the ALJ found that before plaintiff turned 22 (November 30,

1998) and before the date he was last insured (September 30, 2002)

plaintiff had no impairment or combination of impairment which met

or medically equaled the severity of any impairment in the Listing

of Impairments.     For the period for which plaintiff was eligible

for   SSI   benefits   (beginning     August   19,   2013,   the   date   an

application was filed), the ALJ found that plaintiff satisfied

Listing 12.05 and therefore was disabled as of that date for SSI

benefit purposes.




                                    - 4 -
     The   ALJ   then   determined      plaintiff’s   residual    functional

capacity (RFC) for the two time periods which remained at issue,

concluding plaintiff had the RFC to perform a full range of work

at all exertional levels with certain non-exertional limitations

(performing simple, routine tasks; occasional interactions with

coworkers and supervisors, but no public interaction; occasional

changes in work routine.)      At step four, the ALJ found plaintiff

had no past relevant work for either relevant time periods.               At

step five, the ALJ found that for both relevant time periods there

were jobs in significant numbers in the national economy that

plaintiff could perform, and therefore he was not disabled as of

the cutoff dates for either category of benefits.

     The magistrate judge found substantial evidence supported the

ALJ’s findings as to onset dates, to which plaintiff has objected.

After a de novo review, the Court agrees with the magistrate judge.

Substantial evidence supports that ALJ’s findings that plaintiff

was not disabled as of the dates required to be eligible for

child’s    insurance    benefits   or    disability   insurance   benefits.

Plaintiff’s objection is overruled.

     B. Dr. Kukreja-Barua

     Plaintiff disagrees with the weight given to Dr. Kureja-

Barua’s opinion by the ALJ, and objects to the findings and

conclusions by the magistrate judge that substantial evidence to




                                   - 5 -
support the ALJ.      After de novo review, the Court agrees with the

magistrate judge.

       Dr. Kureja-Barua found that plaintiff had a mild restriction

of activities of daily living, mild difficulties in maintaining

social      functioning,       mild         difficulties       in      maintaining

concentration,      persistence,       or     pace,     and   no      episodes      of

decompensation, each of extended duration.                On a form, Dr. Kureja-

Barua opined that plaintiff had no restriction in the ability to

remember simple instructions and carry out simple instructions,

with mild restrictions in the ability to make judgments on simple

work-related decisions.        Dr. Kureja-Barua later stated, however,

that a person such as plaintiff would have marked restrictions in

activities     of    daily     living        and    marked    restrictions          in

concentration,      persistence,      and    pace   and    that     anyone   with   a

personality disorder would have marked difficulties in social

functioning.

       The ALJ gave Dr. Kureja-Barua’s opinion little weight.                    The

ALJ found that Dr. Kureja-Barua’s opinion was “not well supported

or explained, generally consisting of one-sentence conclusions

with   no   explanation.     Her   opinion     is     internally     inconsistent,

finding both only mild "b" criteria and moderate to significant

limitations. Her opinions reflected in testimony were likewise

overbroad and unsupported.”         (Doc. #15-2, Tr. 30.)




                                      - 6 -
     The Court has reviewed the testimony, Doc. #15-2, Tr. 80-97,

and finds that the ALJ’s decision to give Dr. Kureja-Barua’s

opinion   little    weight   is    supported     by   substantial    evidence.

Therefore the objection is overruled.

     Accordingly, it is now

     ORDERED:

     1.    The     Objections     (Doc.   #21)   filed   by   plaintiff   are

overruled.     The Report and Recommendation (Doc. #20) is accepted

and adopted by the Court.

     2.    The Decision of the Commissioner of Social Security is

affirmed under sentence four of 42 U.S.C. § 405(g).

     3.    The Clerk of the Court shall enter judgment accordingly

and close the file.

     DONE and ORDERED at Fort Myers, Florida, this             8th     day of

March, 2019.




Copies:
Hon. Patricia D. Barksdale
U.S. Magistrate Judge

Counsel of Record




                                     - 7 -
